NOTE: This order is nonprecedential

United States Court of Appeals

for the Federal Circuit

RONALD D. GILBERT,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS

AFFAIRS,
Respondent-Appellee.

2012-7006

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0705, Judge Lawrence B.

I-Iagel.

ON MOTION

Before LoURIE, SCHALL, and DYK, Circuit Judges.
PER CURIAM.

ORDER

Upon review of the briefs, the court determines
whether this appeal should be dismissed for lack of juris-

diction.

GILBERT V. SHINSEKI 2

Ronald D. Gilbert served on active duty in the United
States Army from October 1976 to October 1977. He
appeals from a decision of the United States Court of
Appeals for Veterans Claims (Veterans Court) that af-
firmed a decision by the Board of Veterans’ Appeals
denying Gilbert entitlement to benefits for hypertension
and declining to reopen Gilbert’s previously-denied claim
regarding benefits for schizophrenia

Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Under 38 U.S.C. § 7292(a),
this court has jurisdiction over rules of law or the validity
of any statute or regulation, or an interpretation thereof
relied on by the court in its decision. This court may also
entertain challenges to the validity of a statute or regula-
tion, and may interpret constitutional and statutory
provisions as needed for resolution of the matter. 38
U.S.C. § 7292(0). ln contrast, except where an appeal
presents a constitutional question, we lack jurisdiction
over challenges to factual determinations or laws or
regulations as applied to the particular case. 38 U.S.C.
§ 7292(d)(2).

Gilbert asks this court to account for the evidence and
provide reasons for rejecting evidence favorable to him.
These are purely factual issues. Also, Gjlbert asserts that
the Veterans Court decided constitutional issues and
identifies the Board’s determination that his August 2005
statement was cumulative as such, but this too is a fac-
tual issue, not a constitutional one. As such, this court
lacks jurisdiction to review the issues presented in Gil-
bert’s appeal.

Accordingly,
4 IT ls ORDERED THAT:
(1) The appeal is dismissed.

l (2) Each side shall bear its own costs.

3 GILBERT V. SHINSEKI

FoR THE CoURr

Jl.ll_ 3 l zol`z /s/ J an Horbaly
Date J an Horbaly
clerk

cc: Ronald D. Gilbert
K. Elizabeth WitWer, Esq.

323 ii\`=§.i>i=eas\=on
u's"riitili=§tn AL cm cu\T

JUL 3 '|12(]12
JAN HORBAlY
CLEBK